Pish, P. J.
1. When in an action on a bond against the principal and his sureties the petition was dismissed on joint demurrer of all the defendants, the sureties were necessary parties defendant to a bill of exceptions sued out by the plaintiff, alleging error upon the judgment sustaining such demurrer and dismissing the petition. Western Un. Tel. Co. v. Griffith, 111 Ga. 551, 556-557, and cit.
2. Where persons who are essential parties defendant to a bill of exceptions are neither named nor designated therein as such, and the only attempt to do so is by using with reference to them the abbreviation “ et al.,” following the name of one who is a proper defendant in error, a motion to dismiss the writ of error for want of necessary parties thereto will be sustained. Farr v. Farr, 113 Ga. 577.
3. An acknowledgment of service upon a bill of exceptions does not relate to or bind any person not actually named or sufficiently designated therein as a defendant in error when the acknowledgment is entered. Orr v. Webb, 112 Ga. 806 (3); Sears v. Jeffords, ante, 821.

Writ of error dismissed.


All the Justices concur.